     Case 4:18-cr-00223-RCC-DTF Document 268 Filed 06/11/19 Page 1 of 2

                  (                                              _ _ FILED                   _ _ LODGED
                                                                 -r-==.:.R.:.:;;;EC::.::.E:.!!IVE::::,D--==~C~OPY
 1
 2                                                                           JUN 1 1 2019
 3                                                                       CLERK US DISTRICT COURT
                                                                BY         DISTRICT OF ARIZONA
                                                                                                DEPUTY
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States
            .  . of America,                             No. CR-18-00223-TUC-RCC(DTF)
10                    Plaintiff,
                                                         JURY QUESTIONS
11   V.                                                  DURING TRIAL
12   Scott Daniel Warren,
13                    Defendant.
14
15
16
17
18
19                                     Jury questions during trial.

20                                               Day3

21           .)


22
23
24
25
26
27
28
Case 4:18-cr-00223-RCC-DTF Document 268 Filed 06/11/19 Page 2 of 2




      ~-=·=-fzcP
       - - ~ -
                              ~-.t-5-cJJ-_-                    i
                                                                I
